This is an original proceeding to review an award of the State Industrial Commission rendered on September 18, 1931, in favor of the respondent, H.G. Kennedy, and against the petitioner, Wilson  Company, Inc., whereby respondent was awarded compensation for temporary total disability.
The Commission found that respondent suffered a compensable injury on May 15, 1931, and made a finding as follows:
"The nature of said injury being strain to back in the sacral region while lifting vat of meat; that the respondent had actual notice of said injury, therefore, there was no prejudice by failure to give notice. That claimant has been temporarily totally disabled since the date of the accident, and that he is temporarily totally disabled at this time."
It is unnecessary to discuss in detail this record. The essential facts are stated in the above finding of the Commission.
Petitioner contends respondent has not submitted evidence reasonably tending to support his claim for compensation, and that the court should scrutinize with more than ordinary care evidence tending to support a claim of traumatic injury where such evidence is largely subjective.
After a review of all the facts and circumstances, including expert testimony, the Commission found respondent was entitled to an award for temporary total disability. This case presents a pure question of fact. This court, in industrial cases, cannot weigh conflicting evidence. If there is competent evidence to support the finding of the Commission, the same is binding and conclusive on this court. In our opinion there is competent *Page 140 
evidence reasonably tending to support the award.
Award affirmed.
CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, and KORNEGAY, JJ., concur. LESTER, C. J., and ANDREWS, J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.